Holmes, J.,
dissenting. The particular language of the agreement at issue here is contained in Section 15.3, entitled “Overtime.” At the crux of this dispute is the meaning of the following sentence:
“All hours actually worked in excess of eight (8) hours in one day or forty (40) hours in one week shall be paid at one and one-half (1½) times the employees regular straight-time hourly rate.” (Emphasis added.)
The arbitrator found the foregoing language to be “obviously ambiguous.” Based on this conclusion, the arbitrator directed the plaintiff-appellee (the “city”) to pay the grievant, Betty Griffith, overtime for periods in which she had been in “active pay status,” but had not actually worked, in excess of forty hours in one week.
The courts below did not find the language ambiguous. The court of common pleas stated:
“ ‘Hours actually worked’ means exactly that and cannot be interpreted in any other way.”
Similarly, the cpurt of appeals held that:
“ ‘Actually worked’ means ‘actually worked.’ ”
Based on these conclusions, the courts below found that the arbitrator had exceeded the scope of her powers by altering and adding to the specific terms of the agreement and vacated the arbitrator’s award.
It is apparent that, as the courts below concluded, the real import of the arbitrator’s decision was to replace the words “actually worked” with the phrase “in active pay status.” Neither “actually” nor “worked” is ambiguous. Both words have readily understood dictionary definitions in common usage. Since no reasonable ambiguity should exist in the contract language, given a grammatical construction of the sentence and the clear definitions of the critical words, the lower courts recognized that the arbitrator necessarily altered and added to the contract language and thereby exceeded the scope of her powers.
The arbitrator’s error in exceeding her powers was a valid basis for the court of common pleas to vacate the arbitrator’s decision under R.C. 2711.10(D) and for the court of appeals to affirm the trial court. Accordingly, I respectfully dissent.